ORDER VACATING AND SETTING ASIDE JUDGMENT AND SENTENCE AND DISMISSING WITH PREJUDICE TULSA COUNTY DISTRICT COURT CASE NO. CRF-73-228, WITH DIRECTIONS
WHEREAS, the Clerk of this Court received and filed, on the 19th day of October, 1977, an Order of the Supreme Court of the United States, entered on October 13, 1977, remanding this cause for further proceedings consistent with, the Opinion of that Court entered on the 29th day of June, 1977;
NOW, THEREFORE, in accordance with Harris v. Oklahoma,-U.S.-, 97 S.Ct. 2912, 53 L.Ed.2d 1054 (1977), the judgment and sentence entered in the District Court, Tulsa County, Case No. CRF-73-228, assessing punishment at thirty (30) years’ imprisonment, and affirmed in Harris v. State, Okl.Cr., 555 P.2d 76 (1976), is hereby VACATED AND SET ASIDE, for the reasons stated in Harris v. Oklahoma, supra; and said cause is DISMISSED WITH PREJUDICE.
IT IS SO ORDERED.
IT IS THE FURTHER ORDER OF THIS COURT that the Department of Corrections and the Pardon and Parole Board of the State of Oklahoma is hereby directed to correct their records to show that the judgment and sentence entered in Tulsa County District Court Case No. CRF-73-228 has been VACATED, SET ASIDE and DISMISSED, in accordance with the views set forth in Harris v. Oklahoma, supra, and the Clerk of this Court is directed to transmit a copy of this Order to all parties concerned, including the Department of Corrections and the Pardon and Parole Board of the State of Oklahoma. The Clerk of this Court is further directed to transmit a copy of this Order to the Clerk of the Supreme Court of the United States to evidence compliance with the Order of the United States Supreme Court, No. 76-5663.
WITNESS OUR HANDS, and the Seal of this Court, this 20th day of October, 1977.
HEZ J. BUSSEY, P. J.
TOM R. CORNISH, J.
TOM BRETT, J.